ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

Respondent has tendered to this Court a resignation from the bar of this State, pursuant to Indiana Admission and Discipline Rule 23(17). This Court finds that the tendered resignation satisfies the requirements of this rule and should be accepted.
IT IS THEREFORE ORDERED that the resignation from the bar of this State tendered by Respondent is accepted effective immediately. The Clerk of this Court is directed to strike Respondent’s name from the Roll of Attorneys. Respondent shall fulfill all the applicable duties under Admission and Discipline Rule 23(26). In order to seek readmission, Respondent must comply with the reinstatement provisions contained in Admission and Discipline Rule 23(4). Respondent may apply for readmission only after five years have elapsed from the date of this order. See Admis. Disc. R. 23(4)(a).
IT IS FURTHER ORDERED that any attorney disciplinary proceedings pending against Respondent are hereby dismissed as moot because of Respondent’s resignation from the bar of this State.
The Clerk of this Court is directed to forward notice of this Order to the parties and to other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.